Citation Nr: 1008861	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  08-39 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right knee.

2.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel



INTRODUCTION

The Veteran had active duty service from July 1977 to June 
1985 and from April 1986 to September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

This appeal is remanded to afford the Veteran an opportunity 
to participate in a hearing before the Board.

In his November 2008 substantive appeal, the Veteran marked a 
box indicating that he desired a Board hearing.  He commented 
that he would like to explain his problems to a Board member.  
In a January 2009 letter, the RO asked the Veteran whether he 
preferred an in-person hearing at the RO before a Board 
member (Travel Board hearing) or a hearing at the RO via 
videoconference with a Board member sitting in Washington, DC 
(videoconference Board hearing).  The letter also informed 
him that if he failed to respond in 30 days, his hearing 
request would be withdrawn and his appeal would be 
transferred to the Board for appellate review.  The Veteran 
did not respond, and the RO forwarded the case to the Board.

The criteria for withdrawing a hearing request necessitates 
that the appellant notify VA of his desire to withdraw the 
hearing request.  38 C.F.R. § 20.702(e).  Additionally, 
regulations for electronic (videoconference) hearings before 
the Board provide that if the appellant declines to 
participate in an electronic hearing, his or her opportunity 
to participate in a Travel Board hearing is not affected.  
38 C.F.R. § 20.700(e).  


In this case, the RO treated the Veteran's failure to respond 
to the January 2009 letter as a hearing request withdrawal.  
However, the law is clear that the Veteran must take 
affirmative action to withdraw a hearing request.  38 C.F.R. 
§ 20.702(e).  Since the Veteran has not taken affirmative 
action to withdraw his hearing request, it remains 
uncompleted.  See id. 

The Veteran may choose a videoconference hearing, but unless 
and until he does so, he should be scheduled for a hearing 
before the Board to be held at the RO, as he requested in his 
November 2008 VA Form 9.  Accordingly, the case is REMANDED 
for the following action:

Schedule and notify the Veteran in writing 
of the date, time and location of the 
hearing before the Board at the RO.  After 
the hearing is conducted, or if the 
Veteran withdraws the hearing request or 
fails to report for the scheduled hearing, 
the claims file should be returned to the 
Board, in accordance with appellate 
procedures.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


